EXAMINER’S AMENDMENT

This Office action is a reply to the amendment filed on 11/5/2021. Claims 1, 2, 4, 8-11, 16-17, 19-24 and 26-31 are pending. Claims 3, 5-7, 12-15, 18 and 25 have been cancelled. Claims 16-17, 19-24 and 26-28 have been withdrawn. No new claims have been added.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
2. (Currently Amended) The grid mounting system according to claim 1, wherein the elongated second grid member is pivotably movable in a horizontal plane of movement relative to the elongated first grid member; and wherein the horizontal plane of movement consists of movement towards the elongated first grid member or away from the elongated first grid member.  

4. (Currently Amended) The grid mounting system according to claim [[3]] 1, wherein the pivot member is a threaded fastener or a rivet.

8. (Currently Amended) The grid mounting system according to claim 1, wherein the elongated first grid member is fixedly coupled to the mounting bracket in a stationary position.
grid mounting system according to claim 8, wherein the elongated first grid member is disposed perpendicularly to the support structure.  

10. (Currently Amended) The grid mounting system according to claim 9, wherein the mounting bracket comprises a first flange fixedly coupled to the support structure and a second cantilevered flange extending perpendicularly to the first flange, the elongated first grid member fixedly attached to the cantilevered flange by a fastener.  

11. (Currently Amended) The grid mounting system according to claim 10, wherein the support structure comprises an elongated perimeter trim bracket fixedly attached to a wall defining a vertical reference plane, the mounting bracket attached to the perimeter trim bracket; wherein the mounting bracket comprises first retention features which engages complementary configured second retention features of the perimeter trim bracket, the mounting bracket slideably movable along the perimeter trim bracket in a plurality of mounting positions, wherein the first and second retention features comprises pairs of mutually engaged L-shaped retention protrusions formed on each of the perimeter trim bracket and mounting bracket; wherein the perimeter trim bracket comprises a horizontal guide channel extending for a length of the perimeter trim bracket, one of the L-shaped protrusions being disposed at each of the top and bottom of the channel; 3wherein the ceiling system further comprises an elongated third grid member pivotably coupled to the elongated first grid member and movable about a pivot axis in a plurality of angular mounting positions relative to the elongated first and elongated second grid members.
grid mounting system according to claim 1, wherein the side flanges of the coupling clip are oriented perpendicular to the top flange.  

30. (Currently Amended) The grid mounting system according to claim 1, wherein the side flanges of the coupling clip are angled inwardly toward each other.  

31. (Currently Amended) The grid mounting system according to claim 1, wherein the elongated first grid member is fixedly coupled to the mounting bracket in a stationary position and the coupling clip is fixedly attached to the terminal end of the stationary elongated first grid member via a threaded fastener extending through of each of the side flanges of the coupling clip and a bulbous top channel of the elongated first grid member.

Election/Restrictions
Claim 1 is allowable. The restriction requirement among species, as set forth in the Office action mailed on 7/28/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A-C is withdrawn. Claims 16-17, 19-24 and 26-28, directed to non-elected species remain withdrawn from consideration because the claims do not require all the limitations of an allowable claim. Accordingly, claims 16-17, 19-24 and 26-28, directed to species non-elected without traverse are cancelled.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Claims 1-2, 4, 8-11 and 29-31 are allowed.
Claims 3, 5-7 and 12-28 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or disclose, alone or in combination, the totality of the claimed invention, including, inter alia, the claimed configuration of the coupling clips and pivot member relative to the first elongated and second elongated grid members, such that the pivot member is inserted through the coupling clips to pivotably couple the elongated second grid member to the elongated first grid member, and the pivot member extending vertically through a concentrically-aligned pair of mounting holes as claimed in claim 1. It would have been beyond the level of ordinary skill to combine or modify any of the cited prior art references of record to arrive at the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635